\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 1 of 36

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACGMA

JOSEPH A. NELSON, individually and as
Personal Representative of the Estate of Joel

A. Nelson, and its statutory beneficiaries, NO. 3:18-cv-05184-RBL
Plaintiff, MOTION FOR SUMMARY JUDGMENT
vs. BY DEFENDANTS RODNEY DITRICH
AND THURSTON COUNTY

THURSTON COUNTY, a Washington .
municipality; RODNEY DITRICH, NOTE ON MOTION CALENDAR:
individually, JOHN D. SNAZA, individually; January 18, 2019

and Does 1 through 15, individually,

 

Defendants

 

l. MOTION

Defendants, Rodney Ditrich and Thurston County, move the Court pursuant to FRCP 56(0) for
summary judgment dismissing this action. This motion is made for the reason that there is no genuine
issue as to any material fact and defendants are entitled to judgment as_ a matter of laW. This motion is
directed to plaintiff s claims of unconstitutional seizure, deprivation of due process, negligence causing
personal injury and death, and false arrest.

Il. GENERAL FACTUAL BACKGROUND

On January 5, 2016, While performing an emergency response to a reported theft, Thurston County

Deputy Sheriff Rodney Ditrich observed the plaintiffs decedent, Joel A. Nelson, Walking toward him on

the shoulder of the road. Nelson, Who Was unknown to Deputy Ditrich, immediately concealed his face

LAW, LYIMAN, DANIEL,

KAMERRER &`BOGDANOV]CH, P.S.
MoTIoN FoR SUMMARY JUDGMENT BY DEFENDANTS 2674R.W JOISVTSZ°§§Y§.Y%L»L&’¥ER, WA 98512

P.O. BOX11880 OLYMPIA, WASHINGTON 98508-1880

RODNEY DITRICH AND THURSTON COUNTY ~ 1 (360) 754_348,, FAX_. (360) 357_3511
Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17

y18

19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 2 of 36

and quickly walked onto the adjacent private residential property. Deputy Ditrich, whose emergency-
call had been canceled, stopped his patrol car in the driveway of the residence and saw Nelson hiding
behind tall shrubs next to the wall of a two-car garage He got out of the patrol car, called to Nelson and
told him to come out and tell him what he was doing Nelson was slow to comply, and he verbalized
resistance to the deputy. Nelson admitted he didn’t live at the residence, and he gave no reason for
going on to the property except that he was “looking for a place to piss.” The property was prominently
posted against trespassers.

Deputy Ditrich had Nelson walk to the front of his patrol car and place his hands on its hood. He
asked Nelson for his name and date of birth. Nelson gave him false information, which the deputy ran
through his dispatch agency, returning a “no record found” result. The deputy recognized Nelson had
lied about his identity and concluded that he probably had a warrant out for his arrest, which in fact was
true. Ditrich gave Nelson several opportunities to provide correct identity information, including telling
him that if he gave correct information, he would only arrest him on any warrant that happened to exist,
but that if he persisted in lying about his identity, he would be arrested for Obstructing a Law
Enforcement Oflicer as well. Nelson insisted he had given his correct identity.

Deputy Ditrich told Nelson he was under arrest. Nelson then attacked the deputy and ran to his
patrol vehicle, jumped into its driver’s seat and attempted to commandeer the vehicle. The deputy
followed and tried to control the gearshift of the car and fought back in response to Nelson’s kicks and
blows. The deputy gave Nelson warnings about using his Taser, and then used that less-than-lethal
device to attempt to subdue him. The Taser was only momentarily effective Nelson resumed fighting
and Deputy Ditrich pulled out his pistol and told Nelson to stop or he would shoot. Nelson was able to

get the patrol vehicle into reverse gear and accelerated it back across the adjacent street, striking a

LAW, LY.MAN, DANIEL,

KAA/[ERRER & BOGDANOVICH, P.S.
ATroRNEYSATLAW

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JOHNsoNRD. TUMWATER, WA 93512
P.o. BoXuxso oLYMPm, WASHINGToNassos-laao

RODNEY DITRICH AND THURSTON COUNTY - 2 (360) 754_3480 FAX, (360) 35743511
Cause No.: 3:18-cv-05184-RBL

 

.L

\lO\U`l

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 3 of 36

vehicle being driven by a civilian, spinning it around in the road. The deputy then fired three shots at
Nelson and he collapsed The patrol vehicle continued into a thicket of brush and small trees, peeling
the driver’s door back as the deputy hung on in the door opening. Nelson died as a result.
II. EVIDENCE RELIED UPON

Defendants rely on the Declaration of Rodney T. Ditrich and the exhibits to it;l which provide
the detailed facts of the relevant incident, and which are filed herewith. Defendants also rely on the lack
of competent evidence to support the plaintiff s claims.

III. ARGUMENT

Sumrnary judgment is appropriate if there is no genuine issue as to any material fact and the
moving party is entitled to a judgment as a matter of law. See Fed. R. Civ. P. 56(0); Ana’erson v. Liberly
Lobby, Inc., 477 U.S. 242, 247-48, 106 S.Ct. 2505, 91 L.2d 202 (1986). The moving party has the
initial burden of demonstrating that summary judgment is proper. Adickes v. S.H. Kress & Co., U.S. 144,
159-60, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970). This may be done by showing “that the nonmoving
party does not have enough evidence of an essential element to carry its ultimate burden of persuasion at
trial.” Nissan Fire & Marine InS. Co., Ltd. v. Frz`tz Companies, Inc., 210 F.3d 1099, 1102 (9th Cir. 2000).

Rule 5 6(e) provides that a party opposing summary judgment may not rest upon mere allegation
or denials of his pleading, but must set forth specific facts showing that there is a genuine issue for trial.
lt is important to recognize that while all facts and inferences are taken in the light most favorable to the

non~moving party, such facts/inferences must be established with actual evidence Nissan Fire &

 

l Exhibits A, B, C (one page), and E are in color and are best Viewed in that format

LA W, LYMAN, DANIEL,

KAAJERRER & BOGDANOVICH, P.S.
ArroRNEYSATL/zrz'

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JoHNsoNRD. TUMWATER, WA 98512
P.0,130X11830 oLYMPIA, WAsl-IINGT0N98503.1830

RODNEY DITRICH AND THURSTON COUNTY - 3 (360) 754_3480 FAX, (36,,) 357~3511
Cause No.: 3:18-cv-05184-RBL

 

.l>.

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

\ooo\l,c\ui

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 4 of 36

Marz'ne Ins. Co., Ltd. v. Fritz Companies, Inc., 201 F.3d 1099, 1102 (9th Cir. 2000); Anderson v. Liberly
Lobby, Inc., 477 U.S. 242, 256, 106 S. Ct. 2505, 2514, 91 L.Ed.2d 202 (1986); see e.g. Rule 56.

In carrying its burden, the nonmovant must designate which specific facts show that there is a
genuine issue for trial. See Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 256, 106 S.Ct. 2505, 91
L.Ed.2d 202 (1986); Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir. 1989). A “materia ” fact is one
that is relevant to an element of a claim or defense and the existence of which might affect the outcome
of the suit. T. W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass ’n, 809 F.2d 626, 630 (9th Cir. 1987). The
materiality of a fact is determined by the substantive law governing the claim or defense. See Ana'erson,
477 U.S. at 248, 252, 106 S.Ct. 2505; Celotex, 477 U.S. at 322, 106 S.Ct. 2648; Taylor v. List, 880 F.Zd
1040, 1045 (9th Cir. 1989). “Conclusory statements without factual support are insufficient to defeat a
motion for summary judgment.” Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008).

A. Deputy Ditrich had Reasonable Suspicion to Stop and Investigate Nelson.

The Fourth Amendment permits investigatory detentions, referred to as Terrjy stops,2 when law
enforcement officers have a “reasonable suspicion” that criminal activity “may be afoot.” Unitea’ States
v. Valdes-Vega, 738 F.3d 1074, 1078 (9th Cir. 2013) (en banc). “[R]easonable suspicion exists when an
officer is aware of specific, articulable facts which, when considered with objective and reasonable
inferences, form a basis for particularized suspicion.” United States v. Montero-Camargo, 208 F.3d
1122, 1129 (9th Cir. 2000) (en banc); see also Unitea’ States v. Sokolow, 490 U.S. l, 7, 109 S.Ct. 1581,
104 L.Ed.2d l (1989) _(quoting Terry, 392 U.S. at 30, 88 S.Ct. 1968). “[P]articularized suspicion

encompasses two elements.” Id. “First, the assessment must be based upon the totality of the

 

2 So named after Terry v. Ohio, 392 U.S. l, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

LA W, LY]\MN, DANIEL,

MAJERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENI)ANTS 26741¢.77./0;§€§60152§"§5%'&1¢, WA gm

P.O. BOX 11880 OLYMPIA, WASI~ENGTON98508~1880

RODNEY DITRICH AND THURSTON COUNTY - 4 (360) 754_3480 FAX: (360) 357_3511
Cause No.: 3:18-cV-05184-RBL

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 5 of 36

circumstances Second, that assessment must arouse a reasonable suspicion that the particular person
being stopped has committed or is about to commit a crime.” Id. As articulated by the Supreme Court,
“[a] brief stop of a suspicious individual, in order to determine his identity or to maintain the status quo
momentarily while obtaining more information, may be most reasonable in light of the facts know to the
officer at the time.” Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972).
Furtive gestures, evasive behavior, and flight from the police are circumstantial evidence of guilt. State
v. Graham, 130 Wn.2d 711, 726, 927 P.2d 227, 234 (1996) (citing State v. Baxz‘er, 68 Wn.2d 416, 421-
22, 413 P.2d 638 (1966) (flight is an element of probable cause); and State v. Hujj€ 64 Wn. App. 641,
647, 826 P.2d 698, review denied, 119 Wn.2d 1007, 833 P.2d 387 (1992) (furtive movements are facts
supportive of probable cause)); United States v. Evans, 445 F. App'x 29, 31-32 (9th Cir. 2011)
(unpublished), cert. denied, 566 U.S. 940, 132 S.Ct. 1906, 182 L.Ed.2d 776 (2012) (furtive movements
plus suspect’s statements provide probable cause to search).

A stop may be founded on reasonable suspicion despite “innocent possibilities” for the police
officer’s observations United States v. Tiong, 224 F.3d 1136, 1140 (9th Cir. 2000). Moreover, given
that the standard for reasonable suspicion is “a particularized and objective basis for suspecting the
person stopped of criminal activity[,]” the “quantum of proof needed for reasonable suspicion is less
than a preponderance of evidence, and less than probable cause.” Ia’. lt is merely “a particularized and
objective basis for suspecting the person stopped of criminal activity.” Id.

In U.S. v. Sharpe, 470 U.S. 675, 685, 105 S.Ct. 1568 (1985), the Supreme Court explained:
“[O]ur cases impose no rigid time limitation on Terry stops ... we have emphasized the need to consider
the law enforcement purposes to be served by the stop as well as the time reasonably needed to

effectuate those purposes. Much as a ‘bright line’ rule would be desirable, in evaluating whether an

LAW, LYMAN, DANIEL,

. KA[MERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENDANTS 2674R.W. 10$§§§§§§5$%& WA gm

P.O. BOX 11880 OLYMPIA, WASFHNGTON 98508-1880

RODNEY DITRICH AND THURSTON COUNTY - 5 (360) 754_3480 FAX. (360) 357_35,1
Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
' 25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 6 of 36

investigative detention is unreasonable, common sense and ordinary human experience must govern
over rigid criteria.” (Internal citations omitted.) See also, U.S. v. Mayo, 394 F.3d 1271, 1275-76 (9th Cir.
2005) (40 minute detention reasonable); United States v. Sharpe, 470 U.S. 675, 687, 105 S.Ct. 1568, 84
L.Ed.2d 605 (1985) (holding that, under the circumstances, a twenty-minute detention was not too long);
Haynie v. Counly of Los Angeles, 339 F.3d 1071, 1076 (9th Cir. 2003) (noting that a Terry stop does not '
have rigid time constraints so long as the officer conducts the investigation in a diligent and reasonable
fashion). Whether reasonable suspicion exists for a Terry Stop depends on the totality of the
circumstances Um'ted States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002).

“For purposes of the Fourth Amendment, a seizure occurs when a law enforcement officer, by
means of physical force or show of authority, in some way restrains the liberty of a citizen.” Um'ted
States v. Chan-Jimenez, 125 F.3d 1324, 1326 (9th Cir. 1997). The Fou`rth Amendment provides
protection against two types of seizures: investigatory stops and arrests. An investigatory stop, or Terry
stop, is a brief detention and interrogationand must be founded on reasonable suspicion Um`ted States v.
Miles, 247 F.3d 1009, 1012-13 (9th Cir. 2001). ‘[T]he purpose of a Terry stop is to allow the officer to
pursue his investigation without fear of violence.” Unitea' States v. Miles, 247 F.3d 1009, 1012 (9th Cir.
2001) (internal quotations omitted).

Deputy Ditrich’s initial contact with Joel Nelson followed from unusual and evasive conduct by
Nelson. (Ditrich declaration, 1113-4.) lt escalated into him hiding on posted private property to which he
had no lawful connection, followed by further hiding behavior by keeping his back to the deputy, and
culminating in lying about his identity, at which point Deputy Ditrich had probable cause to arrest
Nelson. (Ditrich declaration, 115.) Nelson’s false information was not protected speech because it was

part of his evasive conduct that extended and delayed the deputy’s otherwise straight-forward inquiry to

LAW, LYA/LAN, DAN[EL,

KA]\JERRER & BOGDANOVICH, P.S.
ATToRNEYS ATLA W

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JoHNsoNRD. TUMWATER, WA 98512
P.o. BoXllaao 0LYMP1A, WASHINGToNs)a§oS-Isso

RODNEY DITRICH AND THURSTON COUNTY - 6 (360) 754~3480 FAX_. (360) 357_351,
Cause No.: 3:18-cv-05184-RBL

 

.g>

\IO`\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 7 of 36

an individual whom the deputy rightfully contacted See Gz`boney v. Empire Storage & lee Co., 336
U.S. 490, 498, 69 S.Ct. 684, 93 L.Ed. 834 (1949) (freedom of speech does not immunize speech used as
an integral part of conduct in violation of a valid criminal statute); and see U.S. v. Osinger, 753 F.3d
939, 950 (9th Cir. 2014) (citing Gibony) (Watford, J. concurring).

Prior to the arrest being made, Deputy Ditrich possessed the “reasonable suspicion” that justified
the stop and contact with Nelson, and the minimally intrusive delay and questioning which the deputy
used. At a minimum, Deputy Ditrich is entitled to qualified immunity (see further discussion of
qualified immunity below) for contacting and investigating Joel Nelson, initially to dispel his concern
about whether a crime was in fact occurring and plaintiff was involved. Deputy Ditrich’s Terry stop of
Nelson was lawful.

B. Force Used During Terry Stop.

Courts analyze excessive force claims based on an arrest or investigatory stop under the Fourth
Amendment’s objective reasonableness test. See Drummona’ v. Cily of Anaheim, 343 F.3d 1052, 1056
(9th Cir. 2003). The court asks whether the force used was “‘objectively reasonable’ in light of the facts
and circumstances confronting [the officer.]” Graham, Supra, 490 U.S. at 397. Courts must first “assess
the severity of the intrusion on the individual’s Fourth Amendment rights by evaluating ‘the type and
amount of force inflicted.”’ Espinosa v. Cizy & any of S.F., 598 F.3d 528, 537 (9th Cir. 2010) (quoting
Miller v. Clark Cnty., 340 F.3d 959, 964 (9th Cir. 2003)). Second, the court considers the government’s
interest in using force. At a minimum, three factors inform the government’s interest in the need to use
force: “(l) how severe the crime at issue is, (2) whether the suspect posed an immediate threat to the
safety of the officers or others, and (3) whether the suspect was actively resisting arrest or attempting to

evade arrest by flight.” Lal v. Califomia, 746 F.3d 1112, 1117 (9th Cir. 2014). The third step is to

LA W, LYAJAN, DAN[EL,

KAMERRER & BOGDANOVICH, P.S.
ATTORNEYSATLAW

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS , 2674 R.W. JoHNsoNRD. TUMrmER, WA 98512
P.0. BOX 11880 oLmPIA, WASHINGTON 98508-1880

RODNEY DITRICH AND THURSTON COUNTY - 7 (360) 754_3480 FAX_. (360) 357_3511
Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 8 of 36

“balance the gravity of the intrusion on the individual against the government’s need for that intrusion.”
Green v. Cily and Counly of San Francz`sco, 751 F.3d 1039, 1049 (9th Cir. 2014).

Here, Deputy Ditrich did not use a_nv physical force on Nelson during the investigatory stop. He
did not place handcuffs on Nelson, he did not place his hands on Nelson to direct him anywhere, and he
did not make him sit in the patrol car or otherwise physically confine him. The only force used was the `
deputy’s presence, his verbal directions, and his warnings to Nelson about what could happen if he
attempted to run from the officer. (Ditrich declaration, 1111 7-10.) This is minimal, non-intrusive force
which is well within the recognized limits for a Terry stop. No excessive force was used by the deputy
during the Terry stop.

C. _ Constitutional Standards Goveming Arrest.

After Deputy Ditrich informed Nelson that he was under arrest, and Nelson attacked the deputy
and attempted to commandeer his patrol car, all of the factors by which “obj ective reasonableness” is to
be judged weighed heavily in favor of the deputy’s actions. (Ditrich declaration, 1112.)

“[W]here probable cause does exist civil rights are not violated by an arrest even though
innocence may subsequently be established.” Beauregard v. Wingard,'362 F.2d 901, 903 (9th Cir. 1966).
Probable cause exists where the arresting officer is aware of “facts and circumstances sufficient to
warrant a prudent man in believing that the suspect had committed or was committing an offense.”
Gerstein v. Pugh, 420 U.S. 103, 111-12, 95 S.Ct. 854, 862, 43 L.Ed.2d 54 (1975) (citing Beck v. Ohio, l
379 U.S. 89, 91, 85 S.Ct. 223, 225, 13 L.Ed.2d 142 (1964)). T his standard is a “practical, nontechnical
conception” addressing the “factual and practical considerations of everyday life on which reasonable
and prudent men, not legal technicians, act.” Illinois v. Gates, 462 U.S. 213, 231, 103 S.Ct. 2317, 76

L.Ed.2d 527 (1983). While in some cases probable cause may be a question for the jury, summary

LA W, LY]\/LAN, DANIEL,

KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENDANTS 2674R.W. JOS’§S§§§Y§.Y§SATISL?ER, WA gm

P.O. BOX 11880 OLYMPIA, WASHINGTON98508-1880

RODNEY DITRICH AND THURSTON COUNTY - 8 (36,,) 754_3480 FAX. (360) 357_3511
Cause No.: 3:18-cv-05184~RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 9 of 36

judgment is appropriate “if no reasonable jury could find that the officers did or did not have probable
cause to arrest.” McKenzie v. Lamb, 738 P.2d 1005, 1008 (9th Cir. 1984).

Under Washington law, “[a] person is guilty of Obstructing a Law Enforcement Officer if he or
she willfully hinders, delays, or obstructs any law enforcement officer in the discharge of his or her
official powers or duties.” RCW 9A.76.020 (Appendix A). Criminal Trespass in the Second Degree is
committed if a person “knowingly enters or remains unlawfully in or upon premises of another under
circumstances not constituting criminal trespass in the first degree.” RCW 9A.52.080 (Appendix B).
RCW 9A.52.070, Criminal Trespass in the First Degree, and RCW 9A.52.090 Criminal Trespass _
Defenses are set forth in Appendices C and D.). Here, there can be no serious argument that Deputy
Ditrich did not have probable cause to arrest Joel Nelson for Obstructing and Criminal Trespass after he
could not explain a lawful basis for his presence on the posted private residential property and he lied
about his identity to Deputy Ditrich after repeated opportunities to provide correct information By this
conduct, Nelson hindered, delayed and obstructed the deputy’s investigation Moreover, by giving
Deputy Ditrich a false name and date of birth, Nelson violated RCW 9A.76.175, Making a False or
Misleading Statement to a Public Servant.3 Arrest was proper, and the defendants are entitled to
summary judgment on the plaintiff s Fourth Amendment arrest claims.

At the instant Joel Nelson attacked Deputy Ditrich with his fists, he committed the crime of
Resisting Arrest (RCW 9A.76.040, Appendix E), and Assault in the Third Degree (RCW 9A.36.031(g),

Appendix F). Resisting Arrest occurs if a person “. . intentionally prevents or attempts to prevent a

 

` 3 RCW 9A.76. 175 provides: “A person who knowingly makes a false`or misleading material statement to a public
servant is guilty of a gross misdemeanor ‘Material statement’ means a written or oral statement reasonably likely to be relied
upon by a public servant in the discharge of his or her official powers or duties.”

LAW, LYAMN, DANIEL,

KAMERRER &BOGDANOVICH, P.S.
ATToRNEYsATLAW

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JOHNSONRD. TUMWATER, WA 98512
P.0.50X11880 oLYMPIA, WASHINGTONs)s§os-lsso

RODNEY DITRICH AND THURSTON COUNTY - 9 (360) 754_3480 FAX, (360) 357_35],
Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 10 of 36

peace officer from lawfully arresting him or her.” From the moment of Nelson’s assaultive resistance
Deputy Ditrich had additional probable cause to arrest him. Assault in the Third Degree occurs when a
person: “Assaults a law enforcement officer or other employee of a law enforcement agency who was
performing his or her official duties at the time of the assault”. Both of these crimes committed by Joel
Nelson warranted the use of force by Deputy Ditrich to effect his arrest. The escalation of Nelson’s
criminal conduct occurred solely at his volition, leading to his death.4

D. Constitutional Standards Gove_rning Use of Force.

Even an arrest supported by probable cause can run afoul of the 4th Amendment if the force used
to effectuate it is excessive See Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 104 L.Ed.2d 443
(1989) (“[T]he ‘reasonableness’ of a particular seizure depends not only on when it is made, but also on
how it is carried out.”) (italics in original); see also, sz`th v. Cily of Hemet, 394 F.3d 689, 700 (9th Cir.
2005) (“All claims that law enforcement officers have used excessive force - deadly or otherwise - in
the course of an arrest must be analyzed under the Fourth Amendment and its ‘reasonableness’
standard.”) (citing Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)).5

“The ‘reasonableness’ of a particular use of force must be judged from the perspective of a
reasonable officer on the scene, rather than with the 20/20 vision of hindsight Terry v. th'o, 392 U.S. at
19. Here, Deputy Ditrich was confronted by an unprovoked attack by Joel Nelson and his increasingly

dangerous conduct. The deputy was required to make a split-second decision to use deadly force after

 

4 This conduct included the crimes of Theft of a Motor Vehicle, RCW 9A.56.065; Assault in the First Degree
(deadly weapon), RCW 9A.36.011; and Reckless Driving, RCW 46.61.500.

7 5 It is useful to note that State law at the time of the events of this case, RCW 9A.16.040, provided that the use of
deadly force by a law enforcement officer was justifiable “[t]o arrest or apprehend a person who the officer reasonably
believes has committed, has attempted to commit, is committing, or is attempting to commit a felony”. RCW
9A.l6.040(1)(c)(i); and see RCW 9A. 16 .040(2) (law enforcement officers’ considerations) (Appendix G).

LAW, LY]\MN, DANIEL,

KAMERRER & BOGDANOVICH, P.S.
ATToRNEYsATLAW

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JoHNsoNRD. TUMWATER, WA 98512
RODNEY DITRICH AND THURsToN COUNTY - 10 P~O' B"X(§;§§§53§§1§§”2§?;§2§;§§§;?§;§§5”8'1880

Cause No.: 3:18-cv-05184-RBL

 

..§

\]O'\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 11 of 36

Nelson gained control of his patrol car containing two loaded firearms and a police dog, and sent it
careening in reverse onto 93rd Avenue into a collision with a car being driven on that road. (Ditrich
declaration, 1112.) The deputy’s actions were objectively reasonable under the Fourth Amendment.

Under Graham, three factors must be considered in assessing the reasonableness of the force
used: (l) the severity of the crime at the scene, (2) whether the suspect poses an immediate threat to the
safety of the officers or others, and (3) whether he is actively resisting arrest or attempting to evade
arrest by flight. Smiz‘h v. Cily of Hemet, 394 F.3d at 701 (citing Graham, 490 U.S. at 396). Graham and
its progeny have made clear that subjective intent _ of the officer or the suspect ~ is irrelevant, and that
the reasonableness of the officer’s action is to be judged from the perspective of a “reasonable officer,”
based on the facts and circumstances known to the officer at the time

Whether a suspect poses a threat to the safety of officers or others is “the most important single
element of the three specified factors.” Chew v. Gcztes, 27 F.3d 1432, 1441 (9th Cir. 1994). Specifically,
the Supreme Court has stated that the Fourth Amendment permits use of deadly force to apprehend a
fleeing suspect where there is “probable cause to believe the suspect poses a threat of serious physical
harm.” Tennessee v. Garner, 471 U.S. 1, 11, 105 S.Ct. 1694, 85 L.Ed.2d l (1985). Such force is
justified if the officer can provide “an articulable basis for believing that [the suspect] was armed or that
he posed an immediate threat to anyone’s safety.” Chew at 27 F.3d 1441. The Graham Court also noted
that “calculus of reasonableness must embody allowance for the fact that police officers are often forced
to make split-second judgments ~ in circumstances that are tense, uncertain, and rapidly evolving -
about the amount of force that is necessary in a particular situation.” Graham v. Connor, 490 U.S. 386,

396-97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).

LAW, LYMAN, DANIEL,
KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUI)GMENT BY DEFENDANTS 26741<.17. JOSV§W§Y§,YWLSF§';ER, WA mm
RODNEY DITRICH AND THURsToN COUNTY - 11 P'O‘BUX(§{;,§§§53?3§1;7;”’§14§§?§§Z)V§§TQ§§§§”"”‘I88”

Cause No.: 3:18-cv-05184-RBL

 

OO\]O\U`I-l>

l\O

10
11
12

13,

14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 12 of 36

Based on the test outlined by Graham and its pro geny, Deputy Ditrich’s decision to use deadly
force was objectively reasonable because Nelson deliberately attacked the deputy, attempted to l
commandeer his patrol vehicle containing two firearms and a police do g, then fought the deputy for
control of the car despite explicit warnings and an attempt to use less than lethal force to stop him before
he gained control of the patrol car, sending it careening across the road into a citizen’s vehicle.v These
events happened in rapidly evolving and increasingly dangerous circumstances The use of deadly force
to stop Nelson’s conduct was objectively reasonable

The most important Graham factor - whether Joel Nelson posed a threat of imminent harm to
Deputy Ditrich or others, clearly weighs in Ditrich’s favor. See State v. Baker, 136 Wn. App. 878, 884,
151 P.3d 237 (2007) (a motor vehicle meets the statutory definition of “deadly weapon” where it is used
in amanner capable of causing death or substantial bodily harm, citing RCW 9A.04.110). “With respect
to the possibility of less intrusive force, officers need not employ the least intrusive means available so
long as they act within the range of reasonable conduct.” Hughes v. Kz'sela, 862 P.3d 775, 780 (9th Cir.
2016). Based on Nelson’s actions, Deputy Ditrich’s decision to use deadly force was objectively
reasonable and necessary in order to stop Nelson’s violent criminal behavior Plaintiff"s excessive force
claim should be dismissed

Viewing the facts in the light most favorable to Plaintiffs, the Court should conclude that the first
factor noted in Graham, the severity of the crimes at issue, weighs strongly in favor of the
reasonableness of Deputy Ditrich’s actions Deputy Ditrich contacted a person who appeared to be
trespassing on private property and hiding himself in an effort to avoid police contact. Ditrich asked
Nelson obvious and reasonable questions: ‘What are you doing here,’ and ‘what is your name and date

of birth.’ Nelson’s actions and statements increased the deputy’s suspicions, and did nothing to indicate

LAW: LYM4N, DANIEL,

KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUI)GMENT BY DEFENDANTS mata JOH’SV§ZO§§Y§§SL%ER, WA gm

P.O. BOX 11880 OLYMPIA, WASHINGTON 98508»]880

RODNEY DITRICH AND THURSTON COUNTY - 12 (360) 754_3,,80 FAX_. (360) 357_3511
Cause No.: 3:18-cv-05184-RBL y

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 13 of 36

that Nelson had a lawful reason for his behavior and location, or that he provided an accurate statement
about his identity. (Ditrich declaration, 115.) At the point Deputy Ditrich had to use deadly force to
overcome Nelson’s violence and theft of his patrol car, Nelson posed an immediate threat to the lives of
the deputy and innocent civilians in the vicinity. (Ditrich declaration, 1112.)

The third factor cited in Graham is whether the suspect resisted or sought to evade arrest. From
the outset of Deputy Ditrich’s observation of Nelson, he was overtly trying to avoid police observation
of him. After the initial contact, Nelson continued to avoid showing his face to the deputy and appeared
to be trying to find a route of escape (Ditrich declaration, 111[4 & 5.) ln response to Deputy Ditrich’s
attempt to make a routine, minimally intrusive arrest, Nelson’s resistance escalated into an attack,
attempted theft of the patrol car, and violent physical resistance to the deputy’s attempts to control and
overcome those criminal acts Deputy Ditrich’s use of force was preceded by repeated warnings and
opportunities for Nelson to comply. Nothing dissuaded Nelson from his violence, theft and assaults

Deputy Ditrich did not have effective alternative means to control Nelson and stop his violent
action He tried persuasion, leniency, and threats to use his Taser and deploy his police do g. Nothing
worked with Nelson. ln Scott v. Henrich, 39 P.3d 912, 915 (9th Cir. 1994), the Circuit Courtexplained:

Requiring officer to find and choose the least intrusive alternative would require them to

exercise superhuman judgement ln the heat of battle with lives potentially in the balance,

an officer would not be able to rely on training and common sense to decide what would

best accomplish his mission lnstead, he would need to ascertain the least intrusive

alternative (an inherently subjective determination) and choose that option and that option

only. imposing such a requirement would inevitably induce tentativeness by officers, and

thus deter police from protecting the public and themselves lt would also entangle the

courts in endless second-guessing of police decisions made under stress and subject to the

exigencies of the moment.

Officers thus need not avail themselves of the least intrusive means of responding to an exigent situation;

they need only act within that range of conduct that is reasonable Ia'.

LAW, LYA/_/AN, DANIEL,

KAMERRER & BOGDANOVICH, P.S.
ATToRNEYsATLAW

MOTION FOR SUlVIMARY JUDGMENT BY DEFENDANTS 2674 R.W. JoHNsoNRD. TUMWATER, WA 98512
P.o. BoX11880 0LYMPJA, WAsmNGro 3 0 ~1
RODNEY DITRICH AND THURsToN coUNTY _ 13 (36,,) 754_348,, FAX, (36,,) 35,_’§5€,5 8 880

Cause No.: 3:18~cv-05184-RBL

 

OO\]O\U`l-l>~

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 14 of 36

ln Petersen on behalf of L.P. v. Lewis Cly., 697 Fed.Appx. 490, 491 (9th Cir. 2017), sheriffs
deputies responded to a 911 call stating that a man identified as “Steven Peterson” was trying to break
into their mobile home and that the man had tried to kick the door down and stabbed the front door with
a knife The responding deputy spotted an individual closely matching the suspect’s description that he
believed was the suspect. Believing that the suspect was armed with a knife, the officer exited his patrol
car and made contact with Peterson. Peterson’s right hand was visible, but his left hand was concealed
in his sweatshirt pocket. The officer identified himself as police officer and told Peterson that he needed
to see his hands Peterson started to pace back and forth and kept his left hand hidden inside of his
pocket. The officer drew his gun, Peterson continued to ignore his commands, leaned forward and took
two steps toward him. The officer shot Peterson four times when he was fifteen to twenty feet away.
Peterson was unarmed The entire interaction lasted one minute and eleven seconds The district court
concluded that a reasonable jury could find that the officer’s use of force was not reasonable, but that he
was entitled to qualified immunity Peterson v. Lewis Cty., 2014 WL 5 8005 (W.D. Wash. 2014). The
Court of Appeals initially ruled that the district court erred in granting qualified immunity. Peterson v.
Lewis Czy., 663 FedAppx. 531 (9th Cir. 2016). The Supreme Court vacated the judgment and remanded
to the Court of Appeals for further consideration in light of White v. Pauly, 580 U.S. __, 137 S.Ct. 548,
196 L.Ed.2d 463 (2017) (per curiam). McKm`ght v. Peterson, _ U.S. _, 137 S.Ct. 2241, 198 L.Ed.2d 677
(2017). Gn remand, the Court of Appeals concluded that the district court erred by finding that there
were material factual disputes regarding whether the officer use of deadly force was reasonable The
Court of Appeals stated:

The record reflects that Peterson refused to heed l\/chnight’s (the officer) commands and

started to charge McKnight. At the time he used force, l\/chnight knew that a person
matching Peterson’s description was in the area and might be armed with a knife Given

LA W, LY]\JAN, DANIEL,

KAMERRER & BOGDANOVICH, P.S.
ATTQRNEYSATLAW

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JOHNSONRD. TUMWATER, WA 98512
P.o. BoX11880 orYMPIA, msHlNGTQNs'Mos-lxao

RODNEY DITRICH AND THURSTON COUNTY - 14 (360) 754_3430 FAX_. (36,,) 357_3511
Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24~

25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 15 of 36

these facts, McKnight’s actions were reasonable; he did not act with excessive force in
violation of Peterson’s constitutional rights

Peterson, 697 Fed.Appx. at 491. While this unpublished case is not precedent, the factual similarities 1
with the case before this Court are significant and define a range of conduct found to be reasonable by
the Court of Appeals. Deputy Ditrich’s conduct was also reasonable in the circumstances he confronted
and did not violate Nelson’s constitutional rights

E. Constitutional Standards Under the Fourteenth Amendment.

Even under the standards of the Fourteenth Amendment’s due process clause, in cases where it,
rather than the Fourth Amendment, applies, Deputy Ditrich’s conduct cannot lead to liability. In A.D. v.
California Hz`ghway Patrol, 712. F.3d 446, 453 (9th Cir. 2013), the Court of Appeals explained:

Police conduct violates due process if it “shocks the conscience.” Porter v. Osborn, 546

P.3d 1131, 1137 (9th Cir. 2008). Conscience-shocking actions are those taken with (1)

“deliberate indifference” or (2) a “purpose to harm. . .unrelated to legitimate law

enforcement obj ectives.”

”l`he lower “deliberate indifference” standard only applies to circumstances where “actual
deliberation is practica .” Wilkz`nson v. Torres, 610 P.3d 546, 554 (9th Cir. 2010). In circumstances
where an officer cannot practically deliberate such as where “a law enforcement officer makes a snap
judgment because of an escalating situation, his conduct may only be found to shock the conscience if
he acts with a purpose to harm unrelated to legitimate law enforcement obj ectives.” [d.

In this case, Deputy Ditrich had no time to deliberate in the violent and rapidly evolving situation
he faced Therefore, the heightened “purpose to harm” standard applies here Id. Even in the violent
situation he encountered Deputy Ditrich employed warnings and less than lethal force right up to the

point where he had no other alternative but to use deadly force (Ditrich declaration, 1112.) There are no

facts in this record to support liability on the grounds that Deputy Ditrich acted with a purpose to harm

LAW, LYALAN, DANIEL,
KA]\JERRER & BUGDANOV[CH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENDANTS mary JOSVEZO§§Y§.Y§SLS?L’¥ER, WA am
RODNEY DITRICH AND THURsToN CoUNTY - 15 P~"~BGX(§;§;*‘;53§,2;1;’1;/1’;?;;1{§§§70_§;§§5”8'1380

Cause No.: 3:18-cv-05184~RBL

 

..[>

\]O\Ui

10
ll

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 16 of 36

unrelated to legitimate law enforcement objectives Deputy Ditrich is entitled to summary judgment on '
the claim under 42 U.S.C. §1983 that he violated Nelson’s interests secured by the 14th Amendment.

F. Qualified lmmunity Protects Deputy Ditrich from Suit. 4

Even in a case where it is necessary to assume that a constitutional violation occurred,
“[q]ualified immunity attaches when an official’s conduct ‘does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known.”’ White v. Pauly, 137 S.Ct. at
551, (quoting Mullenix v. Luha, 577 U.S. _, 136 S.Ct. 305, 308, 193 L.Ed.2d 255 (2015) (per curiam)).
“The purpose of qualified immunity is to strike a balance between the competing ‘need to hold public
officials accountable when they exercise power irresponsibly and the need to shield officials from
harassment, distraction, and liability when they perform their duties reasonably.”’ Hughes, 862 F.3d at
782 (quoting Groh v. Ramz'rez, 540 U.S. 551, 567, 124 S.Ct. 1284, 157 L.Ed.2d 1068 (2004)).

The Supreme Court recently stated that “qualified immunity is important to society as a whole
and (is) effectively lost if a case is erroneously permitted to go to trial.” White, 137 S.Ct. at 552
(intemal quotations and citations omitted). An officer may be denied qualified immunity in a Section
1983 action gn_ly if (1) the facts alleged, taken in the light most favorable to the plaintiff, show that the
officer’s conduct violated a constitutional right, and (2) the right at issue was clearly established at the
time of the incident such that a reasonable officer would have understood [his] conduct to be unlawful in
that situation Torres v. Cily OfMadera, 648 F.3d 1119, 1123 (9th Cir. 2011).

Under the second prong of the qualified immunity test, the Court must decide if the alleged
violation of Nelson’s constitutional right against excessive force under the Fourth Amendment “was
clearly established at the time of the officer’s alleged misconduct.” S.B. v. Cly. ofSan Diego, 864. P.3d

1010, 1015 (9th Cir. 2017) (quoting C. V. by and through Villegas v. Cz`ly ofAnahez'm, 823 P.3d 1252,

LAW, LYAJAN, DANIEL,

KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR SUMMARY JUDGMENT BY I)EFENDANTS 2674R.W. JOFZV§T@O§§Y§.Y§SL$§ER, WA 1612

P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880

RODNEY DITRICH AND THURSTON COUNTY ~ 16 maj 754_3480 FM (360) 357_351,
Cause No.: 3:18-cv-05184-RBL

 

-I>C)~>[\)

\]O'\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 17 of 36

1255 (9th Cir. 2016) (citations omitted)). Deputy Ditrich is entitled to qualified immunity unless it was
“‘sufficiently clear’ that "every reasonable official would have understood that what he was doing
violates [Nelson’s] right.”’Ashcroft v. al-Kia’a’, 563 U.S. 731, 741, 131 S.Ct. 2074, 179 L.Ed.2d 1149
(2011) (quoting Ana’erson v. Crez'ghton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)).

After identifying the context-specific conduct, “[t]he relevant inquiry is whether existing
precedent placed the conclusion that [the officer] acted unreasonably in these circumstances ‘beyond
debate.”’ Mullenix, 136 S.Ct. 305 at 309 (quoting al-Kida’, 563 U.S. at 741).

The Supreme Court has repeatedly stated that “clearly established law” should not be defined “at
a high level of generality.” al-Kz`a’d, 563 U.S. at 742. “[T]he clearly established law must be
‘particularized’ to the facts of the case.” White, supra, 580`U.S. __ 137 S.Ct at 552 (quoting Ana’erson,
483 U.S. at 640, 107 S.Ct. 3034). ln White, 137 S.Ct. at 552, the Supreme Court concluded that where
the Court of Appeals failed to identify a case in which an officer acting under similar circumstances was
held to have violated the Fourth Amendment, qualified immunity existed, explaining

lnstead, the majority relied on Graham, Garner, and their Court of Appeals pro geny, which

- as noted above - lay out excessive-force principles at only a general level. Of course,

“ general statements of the law are not inherently incapable of giving fair and clear waming”

to officers, Um'tea’ States v. Lanier, 520 U.S. 259, 271, 117S.Ct. 1219, 137 L.Ed.2d 432

(1997), but “in the light of pre-existing law the unlawfulness must be apparent,” Anderson

v. Creighton, Supra, at 640, 107 S.Ct. 3034. For that reason, we have held that Garher and

Graham do not by themselves create clearly established law outside “an obvious case.”

Brosseaa v. Haagen, 543 U.S. 194, 199, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004) (per

cariam); see also Plumho]j‘v. Rickara’, 572 U.S. [765, 779], 134 S.Ct. 2012, 2023, 188

L.Ed.2d 1056 (2014) (emphasizing that Garner and Graham ‘Fare ‘cast at a high level of

generality”’). ,,

The plaintiff is unable to identify any preexisting precedent establishing that Deputy Ditrich’s

use of deadly force in the relevant circumstances violated a clearly established right to be free of deadly

force in closely analogous circumstances because no such precedent exists See Ana’erson v. Creighton,

LA W, LYAMN, DANIEL,
KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUI)GMENT BY DEFENDANTS 2674R.W. JOS§T@O§§§.Y§$ZSZ’}ER, WA 98512
RoDNEY DITRICH AND THURsToN coUNTY _ 17 P“" 8OX(§§§§‘§53§‘3§‘5’”;§?§§’$§§§§§§§§5”t1880

Cause No.: 3:18-cv-05184-RBL

 

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 18 of 36

483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (“The contours ofthe right must be
sufficiently clear that a reasonable official would understand that what he is doing violates that right.”).

Deputy Ditrich was forced to make “split-second judgments ~ in circumstances that [were] tense,
uncertain, and rapidly evolving - about the amount of force that is necessary in a particular situation.”
Graham, 490 U.S. at 396-97. Moreover, the circumstances encountered by Deputy Ditrich consisted of
extreme violence, theft of a vehicle containing deadly weapons, exposure to harm of members of the
public, and a real threat of death or serious injury to the deputy himself The deputy was confronted
with objectively threatening behavior from a suspect who attempted to commandeer his patrol vehicle
and recklessly drive it into traffic. Deputy Ditrich is entitled to qualified immunity from this lawsuit.

G. Civil Rights Claims Against Thurston County.

A person can bring a §1983 action against a local government entity if the plaintiff can show that
the entity had an established policy or custom that caused employees who implemented the policy or
custom to violate the constitutional rights of others Morzell v. Dept. of Social Services of Cizy ofNew
York, 436 U.S. 658, 690-92 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); See also, Varz Ort v. Estate of
Smnewich, 92 F. 3d 831 (9th Cir. 1996); and Chew v. Gazes, 27 P.3d 1432, 1444 (9th Cir. 1994).
However, absent such a policy or custom, a local government entity cannot be held liable solely because
one of its employees commits an unlawful wrong against another Id. at 691. ln other words, under
Monell, when a municipal policy of some nature is the “driving force” behind an unconstitutional action
taken by a municipal employee, the municipality can liable Ia’. Absent proof of such a policy or
custom, a civil rights claim against a municipality necessarily fails Id. “Liability for improper custom
may not be predicated on isolated or sporadic incidents; it must be founded upon practices of sufficient

duration, frequency and consistency that the conduct has become a traditional method of carrying out

LAW, LY.MAN, DANIEL,
KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY I)EFENDANTS 2674R.W, JO£vTSZ‘i/RZE.YYSLSZTER, WA am
RoDNEY DITRICH AND THURsToN CoUNTY _ 18 "~O~ BOX(;;;`§j§§Z§§€§’”;AL’§‘;Z{,§‘§§§§§§§M1880

Cause No.: 3:18-cv-05184-RBL

 

.ld

\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 19 of 36

policy.” Trevino v. Gates, 99 P.3d 911, 918 (9th Cir. 1996) (citing Bennett v. Cily of Slz`a'ell, 728 F.2d
762, 767 (Sth Cir. 1984)). Here, the plaintiff has no evidence that Thurston County had a policy or
custom of any kind that relates to the constitutional claims in this action Accordingly, plaintiff s claims
against the County must be dismissed

H. v ' Plaintiffs State Law Claims Should be Dismissed

Because Deputy Ditrich’s use of force was reasonable under the objective facts, he and the other
defendants are entitled to summary judgment on the plaintiff s state law claims Yount v. City of
Sacrarnento, 43 Cal.4th 885, 76 Cal.Rptr.3d 787, 183 P.3d 471, 484 (Cal. 2008). Those claims are
denominated as negligence wrongful death, and false arrest, but they are based on the same facts as
alleged in support of the plaintiffs federal claims “[A] common law battery cause of action, like [the]
Section 1983 claim, requires proof that [the officer] used unreasonable force.” State v. Valentine, 75 Wn.
App. 611, 618, 879 P.2d 313 (1994), ajj”d, 132 Wn.2d 1, 935 P.2d 1294 (1997) (use ofunreasonable
force constitutes assault); Nehad v. Zirnmerlnan, 2017 WL 6453475 *10 (S.D. Cal. Dec. 18, 2017)
(reasonable use of force entitles defendants to dismissal of state law claims, citing Yount, Supra.) The
same reasonableness that defeats the plaintiff s civil rights claim based upon alleged excessive force also
defeats plaintiff s equivalent state law claims

Moreover, in Washington, there is no “negligent investigation” claim available for police
investigations Laymon v. Dep’t of Natural Resources, 99 Wn.App. 518, 530, 994 P.2d 232 (2000);
Fona’ren v. Klickz`tat County, 79 Wn.App. 850, 862, 905 P.2d 928 (1995). Allowing such claims would
have too much of a chilling effect on police investigations Corhally v. Kennewz'ck Sch. Dist., 94

Wn.App. 73 6, 740, 973 P.2d 1074 (1999). Thus, if the plaintiffs negligence claims are premised on

LA W, L`YAMN, DANIEL,

KA.MERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENDANTS 26741¢.17. JOH’H§ZOH§FYSLSFZ’TVER, WA 1612

P.O. BOX11880 OLYMPIA, WASHINGTON 98508-1880

RODNEY DITRICH AND THURSTON COUNTY - 19 (360) 754“3480 FAX. (36,,) 357‘35,,
Cause No.: 3:18-cv-05184-RBL

 

©OO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 20 of 36

either Deputy Ditrich’s investigation of Joel Nelson, or the multi-agency investigation of his conduct
that took place following the use of force event, the plaintiff may not advance such a claim.
Additionally, in any negligence claim against a governmental entity or officer in Washington, the
plaintiff must establish that a duty was owed to him as an individual, rather than to the public in general
Pepper v. JJ Welcome Construction, 73 Wn.App. 523, 531, 871 P.2d 601 (1994). This is known as the

public duty doctrine Id. The existence of a duty under the public duty doctrine, “is a question of law,”

- not a question of fact. Osborn v. Mason Counly, 157 Wn.2d 18, 23, 134 P.2d 197 (2006).

The performance of police services is a public duty. See Alexana’er v. County of Walla Walla, 84
Wn. App. 687, at 693, 929 P.2d 1182 (1997); Rodriguez v. Perez, 99 Wn. App. 439, 445, 994 P.2d 874,
878 (2000) (duty to investigate runs to the public generally, not to a specific individual); and Dever v.
Fowler, 63 Wn. App. 35 at 45-46, 816 P.2d 237 (1991) (same).

The public duty doctrine precludes government liability for allegedly negligent conduct unless
one of four exceptions is proven: (l) legislative intent; (2) special relationship; (3) failure to enforce; and
(4) rescue doctrine Pepper v. JJ Welcome, 73 Wn.App at 531.

1. Legislative Intent.

To establish the legislative intent exception, the plaintiff must show that a relevant statute
“evidences a clear intent to identify and protect a particular and circumscribed class of person.” Taylor
v. Stevens Counly, 111 Wn.2d 159, 164, 759 P.2d 447 (1988). “[T]his intent must be clearly expressed
within the provision - it will not be implied.” Ravenscroft v. Water Power Co. , 136 Wn.2d 911, 93 0,
969 P.2d 75 (1998). The plaintiff has not cited any statute demonstrating a legislative intent to create an
enforceable duty of care under the circumstances that is owed to a particular and circumscribed class of

persons, which includes the plaintiff

LA W, LYAJAN, DANIEL,

KA]\/IERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY I)EFENDANTS 2674/m JOH’SV§ZO§§§.’%A%ZI}ER, WA wm

P.O. BOX11880 OLYMPIA, WASHINGTON 98503-1880

RODNEY DITRICH AND THURSTON COUNTY - 20 (360) 754_3,,80 FAX_, (360) 357_351,
Cause No.: 3:18-cv-05184-RBL

 

4>.

\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 21 of 36

2. Special Relationship.

There are three prerequisites to the application of the special relationship exception to the public
duty doctrine: (a) There must be privity or direct contact between the public official and the plaintiff; (b)
The public official must give express assurances; and (c) The plaintiff must justifiably rely on those
assurances Smith v. State, 59 Wn.App. 808, 8134, 92 P.2d 133 (1990).

The special relationship exception “is a narrow one which requires the plaintiff to have relied on
assurances he specifically sought and which the government must make an express assurance to the
plaintiff See, e.g., Lester v. T own of Winthrop, 87 Wn.App. 17, 26, 939 P.2d 1237 (1997) (where
government agent informed plaintiff that application was complete, no express assurance was made that
the plaintiff would receive the permit); Honcoop v. State, 111 Wn.2d 182, 192, 759 P.2d 1188 (1988).

ln this case, the plaintiff has not alleged any express assurances sought and given to the plaintiff
by the defendants The special relationship exception does not apply.

3. Failure to Enforce.

The failure to enforce exception has four elements: (a) Governmental agents responsible for
enforcing statutory requirements possess actual knowledge of a statutory violation; (b) They fail to take
corrective action; (c) There is a statutory duty to do so ; and (d) The plaintiff is within the class the
statute is intended to protect. Slnz`th v. State, 59 Wn.App 881, at 814, 802 P.2d 133 (1990).

This exception is construed narrowly, and the plaintiff has the burden of establishing each
element of the exception Atherton, 115 Wn.2d at 531. The statute that is alleged to create the duty
must create a mandatory duty to take specific action to correct a statutory violation Forest v. State, 62

Wn.App. 363, 369, 814 P.2d 1181 (1991). No such evidence exists here

LA W, LYM€{N, DANIEL,
g KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENDANTS 2674R.W. JOH%§T$’§§Y§.Y§SL?&’TVER, WA gm
RODNEY DITRICH AND THURSTON COUNTY - 21 m BOX(§;;’}F”HZ§§§€” 141,',’§‘;?§§,§§§2§§§‘§5”8‘1”"

Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 22 of 36

The plaintiff has not asserted that defendants violated any statute or that they failed to correct a

statutory violation This exception does not apply.
4. Rescue Doctrine.

The final exception to the public duty doctrine is the rescue doctrine The rescue doctrine is
based on the tort theory that if one undertakes to render aid to another or to warn a person-in danger, one
must exercise reasonable care If a rescuer fails to exercise care and increases the risk of harm to those
he is trying to rescue, he is liable for any damages he causes Smith v. State, supra, 59 Wn.App. at 814.
The rescue doctrine does not apply to the facts of this case

Under the public duty doctrine, the plaintiff cannot establish a duty owed by Deputy Ditrich to
Joel Nelson as a matter of law regarding his state law claims and, therefore,' they should be dismissed

ln the context of a Section 1983 excessive force claim, the Ninth Circuit has recognized the
validity of the public duty doctrine defense to negligence claims See DeBoer v. Cizy of Oly)npia, 183
Fed.Appx. 671 (9th Cir. 2006) (“The public duty doctrine precludes DeBoer's claims that the individual
officers were negligent.”). District courts in Washington have similarly found that “while it is true that
the officers owe a general duty to all citizens to avoid the use of excessive force when effectuating an
arrest, it cannot be said that they owe the plaintiff a specific duty.” James v. City of Seattle, 2011 WL
6150567 (W.D. Wash. 2011), citing Pearson v. Davz's, 2007 WL 305125 (W.D. Wash. 2007); Jimenez v.
Cily ofOlyrnpia, 2010 WL 3061799 (W.D. Wash. 2010); Donaldson v. City ofSeattle, 65 Wash.App.
661, 831 P.2d 1098 (1992).

Also, Washington recognizes state law qualified immunity. An officer is immune from state-law
liability when the officer “(1) carries out a statutory duty, (2) according to procedures dictated to him by

statute and superiors and (3) acts reasonably.” Staats v. Brown, 139 Wn.2d 757, 772-74, & 777-79, 991

LA W, LYAMN, DANIEL,

KAMERRER & BOGDANOV]CH, P.S.
ATToRNEYSATLAW

MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS 2674 R.W. JOHNSONRD. TUMWATER, WA 98512
RoDNEY DITRICH AND THURsToN coUNTY _ 22 P~"~ B"X(§;§§’;533§§1;’”;:/]§;‘;§’§§,’j§§§;§§§”t]880

Cause No.: 3:18-cv-05184-RBL

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 23 of 36

P.2d 615 (2000). Police officers are authorized by statute to arrest a person when they have probable
cause to believe the person has or is committing a felony, or they observe the person committing a
misdemeanor or gross misdemeanor. RCW 10.31.100(1) (authorizing arrest for misdemeanors or gross
misdemeanors not committed in the officer’s presence when the offence involves harm or threats of
harm to persons or property or involves the unlawful taking of property, or criminal trespass). County
Sheriffs and their deputies, such as Deputy Ditrich, are empowered to arrest persons who “break the
peace,” or who are “guilty of public offenses”. RCW 36.28.010 & .020. These duties and authority
provide Deputy Ditrich with state law qualified immunity.

I. Other Claims.

The plaintiff s Complaint also'makes claims of conspiracy and ratification of unlawful conduct
against Thurston County and Sheriff Snaza. (Complaint, Paragraph XXIX.) Because Deputy Ditrich’s
conduct was not unlawful, these claims must also fail. Even so, the plaintiff has no facts to support
these claims “To state a claim for a conspiracy to violate one's constitutional rights under section 1983,
the plaintiff must.state specific facts to support the existence of the claimed conspiracy.” Burns v. Cnly.
of Kz`ng, 883 P.2d 819, 821 (9th Cir. 1989). The plaintiff must show “an agreement or meeting of the
minds to violate constitutional rights,” and “[t]o be liable, each participant in the conspiracy need not
know the exact details of the plan, but each participant must at least share the common objective of the
conspiracy.” Crowe v. Cnty. ofSan Diego, 608 P.3d 406, 440 (9th Cir. 2010).

A ratification theory of liability requires that a plaintiff “prove that the ‘authorized policymakers
approve[d] a subordinate’s decision and the basis for it.”’ Christie v. lopa, 176 P.3d 1231, 1239 (9th Cir.
1999). “Ratification, however, generally requires more than acquiescence.” Sheehan v. City & Czy. of

San Francisco, 743 F.3d 1211, 1231 (9th Cir. 2014), rev'a’ on other grounds 135 S. Ct. 1765 (2015).

LA W, LYALAN, DANIEL,
KAMERRER & BOGDANOVICH, P.S.
MoTIoN FoR sUMMARY JUDGMENT BY DEFENI)ANTS 26741.»7. Jorf}f§§§§§§§.¥§$fféhk, WA 985/2
RODNEY DITRICH AND THURsToN COUNTY - 23 F'O~ ”OX(§§§§Z§Z§§t§§”’;AZj‘;Z§,§”§"§§f§§§§”‘*m”

Cause No.: 3:18-cv-05184-RBL

 

00 \!'O\

\O

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 31 Filed 12/20/18 Page 24 of 36

The plaintiff not only fails to allege facts supporting conspiracy and ratification claims, no such
facts exist.

J. Conclusion

The actions of Deputy Ditrich were based upon reasonable suspicion that grew into probable
cause Ditrich attempted unsuccessfully to use information and reason to gain Nelson’s compliance with
his reasonable investigatory requests He exerted no physical force on Joel Nelson until after Nelson
assaulted him and attempted to commandeer his patrol vehicle Then, being forced to make a split-
second decision and having no reasonable alternative, Deputy Ditrich used the force necessary to stop
the extreme threat of harm to himself and the public caused solely by Nelson’s violent, criminal
behavior. No violation of Nelson’s constitutional rights occurred in the tragic circumstances that
produced his death. Similarly, no tortious conduct occurred under State law.

There is no genuine issue as to any material fact, and the defendants are entitled to judgment as a
matter of law dismissing this action as to Deputy Ditrich and Thurston County in its entirety.

RESPECTFULLY SUBMITTED this 20th day of December 2018.

LAW, LYMAN, DANIEL, KAMERRER &
BOGDANOVICH, P.S.

/s/ W. Dale Kamerrer

 

W. Dale Kamerrer, WSBA #8218

Attomey for Defendants Ditrich and Thurston County
P.O. Box 11880, Olympia, WA 98508

(360) 754-3480

dkamerrer@lldkb.com

LAW, LYMAN, DANIEL,
KAMERRER & BOGDANOVICH, P.S.

MoTIoN FoR sUMMARY JUDGMENT BY DEFENDANTS 263/w J@}§vj$f§§f§éf}fh’fm WA 985/2
Rol)NEY DITRICH AND THURsToN COUNTY - 24 ”'O~ BUX(§;Zj‘;;j§‘j§'(,”'tj§j‘;Z{,§§§§Z§';‘§”S"””

Cause No.: 3:18-cv-05184-RBL

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 31 Filed 12/20/18 Page 25 of 36

CERTIFICATE OF SERVICE
I certify under penalty of perjury under the laws of the United States of America and the State of
Washington that on the date specified below, 1 electronically filed the foregoing document with the
Clerk of the Court using the CM/ECF system, who will send notification of such filing to counsel as
follows:
Plaintiff:

Douglas Cloud, drc@dcloudlaw.com

Defendant Snaza:

Gregory Jackson, gregj@f]tlaw.com
John R. Nicholson, johnn@f]tlaw.com
Donald Peters, Jr., petersr@co.thurston.wa.us

Dated this 20th day of December 2018 at Tumwater, Washington.

/s/ Marry Marze

 

LAW, LYMAN, DANIEL,

KAMERRER & BoGDANo rch, P.s_
MoTIoN FoR sUMMARY JUDGMENT BY DEFENI)ANTS 2674/w J@;N?§§]§NR§Y§~SL%ER, WA 98512

P.O. BOX 11880 OLWPIA, WASHINGTON98508-I880

RODNEY DITRICH AND THURSTON COUNTY - 25 (360) 754_3480 FAX_. maj 357_35,,
Cause No.: 3:18-cv-05184-RBL

 

l

Case 3:18-cV-O5184-RBL Document 31 Filed 12/20/18 Page 26 of 36

Appendix

1260/2018 ease 3:18-cv-05184-RBLRCBSerHé%P%St“°tP$l§ii“W/ZWT%"°if'ra@e 27 of 36
RCW 9A.76.020

Obstructing a law enforcement officer.

(1) A person is guilty of obstructing a law enforcement officer if the person Willful|y hinders,
delays, or obstructs any law enforcement officer in the discharge of his or her official powers or duties.

(2) "Law enforcement officer" means any general authority, limited authority, or specially
commissioned Washington peace officer or federal peace officer as those terms are defined in RCW
10.93.020, and other public officers Who are responsible for enforcement of fire, building, zoning, and life

and safety codes
(3) Obstructing a law enforcement officer is a gross misdemeanor.

[2001 C 308 § 3. Prior: 1995 c 285 § 33; 1994 c 196 § 1; 1975 1st ex.S. c 260 § 9A.76.020.]
NOTES:

Purpose_Effective date_2001 c 308: See notes following RCW 9A.76.175.

Effective date-1995 c 285: See RCW 48.30A.900.

Appendix A

https://app.leg .Wa.gov/RCW/default.aspx?cite=QA.76.020

1200/2018 ease 3:18-cv-05184-RBEC"tfdé"&'ii*i%r?f§`”_ta'*l‘§?iié’es Té'??t?ffsd dea§~e 28 of 36
RCW 9A.52.080
Criminal trespass in the second degree.

(1) A person is guilty of criminal trespass in the second degree if he or she knowingly enters or
remains unlawfully in or upon premises of another under circumstances not constituting criminal trespass
in the first degree

(2) Criminal trespass in the second degree is a misdemeanor.

[2011 c 336 § 373; 1979 ex.s. c 244 § 13; 1975 1St eX.S. c 260 § 9A.52.080.]

NOTES:

Effective date-1979 ex.s. c 244: See RCW 9A.44.902.

Appendix B

https://app.|eg.wa.gov/RCW/defau|t.aspx?cite=9A.52.080

'l/‘l

1250/2018 ease 3:18-6\/-05184-le31_RC dédfii’§iif§"i‘“a'lfli§pdsiY/Ybi’ftsdegf?§ige 29 of 36
RCW 9A.52.070

Criminal trespass in the first degree.

(1) A person is guilty of criminal trespass in the first degree if he or she knowingly enters or

remains unlawfully in a building
(2) Criminal trespass in the first degree is a gross misdemeanor.

[2011 c 336 § 372; 1979 ex.s. c 244 § 12; 1975 1st ex.s. c 260 § 9A.52.070.]

NOTES:

Effective date_1979 ex.s. c 244: See RCW 9A.44.902.

Appendix C

https://app.leg.wa.gov/RCW/default.ast?cite=QA.52.07O

1/1

12/20/2°18 ease 3:18-cv-05184-RBL B%Bfrféfl?%i"mii'ii'éfesr??z§rfssespage 30 of 36
RCW 9A.52.090

Criminal trespass_Defenses.

ln any prosecution under RCW 9A.52.070 and 9A.52.080, it is a defense that:

(1) A building involved in an offense under RCW 9A.52.070 was abandoned; or

(2) The premises were at the time open to members of the public and the actor complied with all
lawful conditions imposed on access to or remaining in the premises; or

(3) The actor reasonably believed that the owner of the premises, or other person empowered to
license access thereto, would have licensed him or her to enter or remain; or

(4) The actor was attempting to serve legal process which includes any document required or
allowed to be served upon persons or property, by any statute, rule, ordinance, regulation, or court order,
excluding delivery by the mails of the United States. This defense applies only if the actor did not enter
into a private residence or other building not open to the public and the entry onto the premises was
reasonable and necessary for service of the legal process

[2011 c 336 § 374; 1986 c 219 § 2; 19751stex.s. c 260 § 9A.52.090.]

Appendix 1)

https://app.leg.wa.gov/RCW/defau|t.aspx?cite=9A.52.090

l

12/20/2018 Case 3:18-cv-O5184-RBL DocLli‘%‘el€lt\-?,Glo4q=fie$fftlt??2€f}18 Page 31 of 36
RCW 9A.76.040

Resisting arrest.

(1) A person is guilty of resisting arrest if he or she intentionally prevents or attempts to prevent a
peace officer from lawfully arresting him or her.
(2) Resisting arrest is a misdemeanor.

[2011 c 336 § 399; 1975 1st ex.s. c 260 § 9A.76.040.]

Appendix E

https://app.|eg.wa.gov/RCW/defau|t.aspx?cite=9A.76.04O

'l/'l

1220/2018 ease 3:18-cv-05184-RBL D%%VdrirAe$rito§li/`Sl§il'éi tiezti"§biigéeer>age 32 of 36
RCW 9A.36.03'1

Assault in the third degree.

(1) A person is guilty of assault in the third degree if he or she, under circumstances not
amounting to assault in the first or second degree:

(a) With intent to prevent or resist the execution of any lawful process or mandate of any court
officer or the lawful apprehension or detention of himself, herse|f, or another person, assaults another; or

(b) Assaults a person employed as a transit operator or driver, the immediate supervisor of a
transit operator or driver, a mechanic, or a security officer, by a public or private transit company or a
contracted transit service provider, while that person is performing his or her official duties at the time of
the assault; or

(c) Assaults a school bus driver, the immediate supervisor of a driver, a mechanic, or a security
officer, employed by a school district transportation service or a private company under contract for
transportation services with a school district, while the person is performing his or her official duties at
the time of the assault; or

(d) With criminal negligence, causes bodily harm to another person by means of a weapon or
other instrument or thing likely to produce bodily harm; or

(e) Assaults a firefighter or other employee of a fire department county fire marshal's office,
county fire prevention bureau, or fire protection district who was performing his or her official duties at
the time of the assault; or

(f) With criminal negligence, causes bodily harm accompanied by substantial pain that extends
for a period sufficient to cause considerable suffering; or

(g) Assaults a law enforcement officer or other employee of a law enforcement agency who was
performing his or her official duties at the time of the assault; or

(h) Assaults a peace officer with a projectile stun gun; or

(i) Assaults a nurse, physician, or health care provider who was performing his or her nursing or
health care duties at the time of the assault. For purposes of this subsection: "Nurse" means a person
licensed under chapter 18.79 RCW; "physician" means a person licensed under chapter 18.57 or 18.71
RCW; and "health care provider" means a person certified under chapter 18.71 or 18.73 RCW who
performs emergency medical services or a person regulated under Title 18 RCW and employed by, or
contracting with, a hospital licensed under chapter 70.4'l RCW; or

(j) Assaults a judicial officer, court-related employee, county clerk, or county clerk's employee,
while that person is performing his or her official duties at the time of the assault or as a result of that
person's employment within the judicial system. For purposes of this subsection, "court-related
employee" includes bailiffs, court reporters, judicial assistants, court managers, court managers'
employees and any other employee, regardless of title, who is engaged in equivalent functions; or

(k) Assaults a person located in a courtroom, jury room, judge's chamber, or any waiting area or
corridor immediately adjacent to a courtroom, jury room, orjudge's chamber, This section shall apply
only: (i) During the times when a courtroom, jury room, orjudge's chamber is being used forjudicial
purposes during court proceedings; and (ii) if signage was posted in compliance with RCW 2.28.200 at
the time of the assault

(2) Assault in the third degree is a class C felony.

[2013 c 256 § 1. Prior: 2011 c 336 § 359; 2011 c 238 § 1; 2005 c 458 § 'l; 1999 c 328 § 1; 1998 c 94 §
1;1997c172§1;1996 c 266§'1; 1990 C 236§ 1; 1989c 169 § 1; 1988 c 158§ 3; 1986 c257 § 6.]

NOTES:

Effective date_1988 c 158: See note following RCW 9A.04.110.
Appendix F

https://app.leg.wa.gov/RCW/defau|t.aspx?cite=QA.36.03'l 1 z 1/2

l

12/20/2018 RC §§Ag§eqa_mggi£§% Ese f§Ej-:€tijmc§?etbg gub|'F H@Efr,lpz?im§r, qgé@@i§r§-OF<§S faith standard (as ame...
RCW 9A.16.040

Justifiab|e homicide or use of deadly force by public officer, peace officer, person
aiding-Good faith standard (as amended by 2018 c 11 (lnitiative Measure No. 940)

and 2019 c 1 (Initiative Measure No. 940)).

(1) Homicide or the use of deadly force is justifiable in the following cases:

(a) When a public officer applies deadly force in obedience to the judgment of a competent court;
or

(b) When necessarily used by a peace officer meeting the good faith standard of this section to
overcome actual resistance to the execution of the legal process, mandate, or order of a court or officer,
or in the discharge of a legal duty; or

(c) When necessarily used by a peace officer meeting the good faith standard of this section or
person acting under the officer's command and in the officer's aid:

(i) To arrest or apprehend a person who the officer reasonably believes has committed, has
attempted to commit, is committing, or is attempting to commit a felony;

(ii) To prevent the escape of a person from a federal or state correctional facility or in retaking a
person who escapes from such a facility;

(iii) To prevent the escape of a person from a county or city jail or holding facility if the person has
been arrested for, charged with, or convicted of a felony; or

(iv) To lawfully suppress a riot if the actor or another participant is armed with a deadly weapon.

(2) ln considering whether to use deadly force under subsection (1)(c) of this section, to arrest or
apprehend any person for the commission of any crime, the peace officer must have probable cause to
believe that the suspect, if not apprehended, poses a threat of serious physical harm to the officer or a ~~
threat of serious physical harm to others. Among the circumstances which may be considered by peace
officers as a "threat of serious physical harm" are the following:

(a) The suspect threatens a peace officer with a weapon or displays a weapon in a manner that
could reasonably be construed as threatening; or

(b) There is probable cause to believe that the suspect has committed any crime involving the
infliction or threatened infliction of serious physical harm.

Under these circumstances deadly force may also be used if necessary to prevent escape from
the officer, where, if feasib|e, some warning is given, provided the officer meets the good faith standard
of this section.

(3) A public officer covered by subsection (1)(a) of this section shall not be held criminally liable
for using deadly force without malice and with a good faith belief that such act is justifiable pursuant to
this section.

(4) A law enforcement officer shall not be held criminally liable for using deadly force if such
officer meets the good faith standard adopted in this section.

(5) The following good faith standard is adopted for law enforcement officer use of deadly force:

(a) The good faith standard is met only if both the objective good faith test in (b) of this
subsection and the subjective good faith test in (c) of this subsection are met.

(b) The objective good faith test is met if a reasonable officer, in light of all the facts and
circumstances known to the officer at the time, would have believed that the use of deadly force was
necessary to prevent death or serious physical harm to the officer or another individua|.

(c) The subjective good faith test is met if the officer intended to use deadly force for a lawful
purpose and sincerely and in good faith believed that the use of deadly force was warranted in the
circumstance

(d) Where the use of deadly force results in death, substantial bodily harm, or great bodily harm,
an independent investigation must be completed to inform the determination of whether the use of
deadly force met the objective good faith test established by this section and satisfied other applicable
laws and policies.

https://app.leg.wa.gov/RCW/default.aspx?cite=QA.16.040 1/4

12’2°’2°18 RCV&KY-%t‘téu-%fi@tlst°s"irif& site oaajl>ll&rnt srub'i§ir§‘&er:uzrzort‘se'» r§§@lba‘§WaPes faith Standard <a$ ae--~m

(6) For the purpose of this section, "law enforcement officer" means any law enforcement officer

in the state of Washington, including but not limited to law enforcement personnel and peace officers as

defined by RCW 43.101.010.
(7) This section shall not be construed as:
(a) Affecting the permissible use of force by a person acting under the authority of RCW

9A.16.020 or 9A.16.050; or
(b) Preventing a law enforcement agency from adopting standards pertaining to its use of deadly

force that are more restrictive than this section.

[2019 c 1 § 7 (lnitiative l\/leasure No. 940); 2018 c 11 § 7 (lnitiative l\/leasure No. 940); 1986 c 209 § 2;
1975 1st ex.s., c 260 § 9A.16.040.]

NOTES:

Reviser's note: The Washington supreme court ruled in Eyman v. Wyman, 191 Wn.2d 581,
424 P.3d 1183 (2018) that 2018 c 10 is void and that 2018 c 11 (lnitiative l\/leasure No. 940) is subject to
a vote of the people. The people passed 2019 c 1 (lnitiative Measure No. 940) at the general election
held November 6, 2018. This section is published with the amendments made by 2018 c 10 excluded,
but the amendments made by 2018 c 11 and 2019 c 1 included.

Short tit|e_lntent_Liberal construction_Subject-2018 c 11 (lnitiative Measure No.
940); 2019 c 1 (lnitiative Measure No. 940): See notes following RCW 43.101.450.

Rule making_2018 c 11 (lnitiative Measure No. 940); 2019 c 1 (lnitiative Measure No.
940): See note following RCW 43.101.455.

Legislative recognition: "The legislature recognizes that RCW 9A.16.040 establishes a dual
standard with respect to the use of deadly force by peace officers and private citizens, and further
recognizes that private citizens' permissible use of deadly force under the authority of RCW 9.01.200,
9A.16.020, or 9A.16.050 is not restricted and remains broader than the limitations imposed on peace
officers." [ 1986 c 209 § 3.]

RCW 9A.16.040

Justifiable homicide or use of deadly force by public officer, peace officer, person
aiding-Good faith standard (as amended by 2018 c 10).

(1) Homicide or the use of deadly force is justifiable in the following cases:

(a) When a public officer applies deadly force in obedience to the judgment of a competent court;
or

(b) When necessarily used by a peace officer meeting the good faith standard of this section to
overcome actual resistance to the execution of the legal process, mandate, or order of a court or officer,
or in the discharge of a legal duty; or

(c) When necessarily used by a peace officer meeting the good faith standard of this section or
person acting under the officer's command and in the officer's aid:

(i) To arrest or apprehend a person who the officer reasonably believes has committed, has
attempted to commit, is committing, or is attempting to commit a felony;

(ii) To prevent the escape of a person from a federal or state correctional facility or in retaking a
person who escapes from such a facility;

(iii) To prevent the escape of a person from a county or city jail or holding facility if the person has
been arrested for, charged with, or convicted of a felony; or

https://app. leg .wa .gov/RCW/defau |t.as px?cite=QA. 1 6.040 2/4

12/20/2018 RCV&Q&‘|£.(§Dj-éi_s(tj(i/a_iéqo-T§Ei_d§g|use §§%afillm‘<§?&t)g iubli|§“@ca;rlj§?§?)?§:i§r, qgré<di€i§@€§§)€ faith standard (as ame...

(iv) To lawfully suppress a riot if the actor or another participant is armed with a deadly weapon.

(2) ln considering whether to use deadly force under subsection (1)(c) of this section, to arrest or
apprehend any person for the commission of any crime, the peace officer must have probable cause to
believe that the suspect, if not apprehended, poses a threat of serious physical harm to the officer or a
threat of serious physical harm to others. Among the circumstances which may be considered by peace
officers as a "threat of serious physical harm" are the following:

(a) The suspect threatens a peace officer with a weapon or displays a weapon in a manner that
could reasonably be construed as threatening; or

(b) There is probable cause to believe that the suspect has committed any crime involving the
infliction or threatened infliction of serious physical harm.

Under these circumstances deadly force may also be used if necessary to prevent escape from
the officer, where, if feasib|e, some warning is given, provided the officer meets the good faith standard
of this section.

(3) A public officer covered by subsection (1)(a) of this section shall not be held criminally liable
for using deadly force without malice and with a good faith belief that such act is justifiable pursuant to
this section.

(4) A peace officer shall not be held criminally liable for using deadly force in good faith, where
"good faith" is an objective standard which shall consider all the facts, circumstances, and information
known to the officer at the time to determine whether a similarly situated reasonable officer would have
believed that the use of deadly force was necessary to prevent death or serious physical harm to the
officer or another individual.

(5) This section shall not be construed as:

(a) Affecting the permissible use of force by a person acting under the authority of RCW
9A.16.0'20 or 9A.16.050; or

(b) Preventing a law enforcement agency from adopting standards pertaining to its use of deadly
force that are more restrictive than this section.

[2018 c 10 § 3; 2018 011 § 7 (lnitiative l\/leasure No. 940); 1986 c 209 § 2; 1975 1st ex.s. c 260 §
9A.16.040.]

NOTES:

Reviser's note: The Washington supreme court ruled in Eyman v. Wyman, 191 Wn.2d 581,
424 P.3d 1183 (2018) that 2018 c 10 is void and that 2018 c 11 (lnitiative l\/leasure No. 940) is subject to
a vote of the people. The people passed 2019 c 1 (lnitiative l\/leasure No. 940) at the general election
held November 6, 20181 This section is published with the amendments made by both 2018 c 10 and
2018 c 11 included.

Contingent effective date-2018 c 10: "This act takes effect June 8, 2018, only if chapter 11
(lnitiative l\/leasure No. 940), Laws of 2018, is passed by a vote of the legislature during the 2018 regular
legislative session and a referendum on the initiative under Article ll, section 1 of the state Constitution is
not certified by the secretary of state. lf the initiative is not approved during the 2018 regular legislative
session, or if a referendum on the initiative is certified by the secretary of state, this act is void in its
entirety." [ 2018 c 10 § 10.] Chapter 11 (lnitiative l\/leasure No. 940), Laws of 2018 was passedby a vote
of the legislature during the 2018 regular legislative session and a referendum on the initiative was not
certified by the secretary of state.

Reviser's note: The Washington supreme court ruled in Eyman \/. Wyman, 191 Wn.2d 581,
424 P.3d 1183 (2018) that 2018 c 10 is void.

https://app.leg.wa.gov/RCW/defau|t.aspx?cite=QA.16.040 3/4

l

12/20/2018 RCV@£`S@.%ML§J_%{WUSWELPBE% ESBYBWWFH% fubligH@¢Efrle/az©?j:igar, gp§gbai§iég©f§g<§ faith standard (as ame...
Rule making_2018 c 10; 2018 c 11 (lnitiative Measure No. 940); 2019 c 1 (lnitiative

Measure No. 940): See note following RCW 43.101.455.

Legislative recognition: "The legislature recognizes that RCW 9A.16.040 establishes a dual
standard with respect to the use of deadly force by peace officers and private citizens, and further
recognizes that private citizens' permissible use of deadly force under the authority of RCW 9.01.200,
9A.16.020, or 9A.16.050 is not restricted and remains broader than the limitations imposed on peace

officers." [1986 c 209 § 3.]

https://app.|eg.wa.gov/RCW/default.aspx’?cite=QA.16.040 4/4

